Citation Nr: 1416671	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-46 634	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected appendectomy/painful scar.

2.  Entitlement to service connection for head injury/painful scar.

3.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease and degenerative disc disease.

4.  Entitlement to service connection for arthritis of the collar bone.

5.  Entitlement to service connection for degenerative joint disease, right knee, also claimed as cartilage damage.

6.  Entitlement to service connection for arthritis, left knee.

7.  Entitlement to service connection for arthritis, right hand and fingers.

8.  Entitlement to service connection for arthritis, left hand and fingers.

9.  Entitlement to service connection for arthritis, right foot and toes.

10.  Entitlement to service connection for arthritis, left foot and toes.

11.  Entitlement to service connection for arthritis, right elbow.

12.  Entitlement to service connection for arthritis, left elbow.

13.  Entitlement to service connection for arthritis, right ankle.

14.  Entitlement to service connection for arthritis, left ankle.

15.  Entitlement to service connection for degenerative joint disease, right hip.

16.  Entitlement to service connection for degenerative joint disease, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

On March 28, 2014, prior to promulgation of a decision, the Board received notification from the Social Security Administration that the Veteran had died in February 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


